DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 8 and 18-19 are amended. Claims 18-23 are withdrawn. Claims 1-17 are presently examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Claim Interpretation
Regarding claim 17, the claim recites the term of degree “highly activated carbon.” However, the specification provides an objective standard to determine what activated carbon is highly activated. Specifically, activated carbon having a specific surface area of 1300 m2/g or more as measured by the Brunauer, Emmet and Teller method standardized by ISO9277:2010 as well as JISZ8830:2013 [0017]. This standard will therefore be used throughout the instant Office action to interpret the term highly activated carbon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim requires both that the flavorant be “carried on the protruding portion” of the combustion type heat source and “and the amount of flavorant [decrease] from the distal end surface of the combustion type source toward the proximal end surface of the combustion type heat source”. These limitations cannot be simultaneously met since, in order to have some amount of flavorant be at the proximal end surface of the combustion type heat source, the flavorant must extend beyond the protruding portion. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a flavorant gradient that decreases from the distal end surface to the proximal end surface. Claims 2-17 are indefinite by dependence.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, claim 1 requires that the flavorant concentration decrease from the distal end surface to the proximal end surface. Since flavorant must be present on the distal end surface to meet this limitation, claim 2 fails to further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686) and Griffith Jr. (US 2013/0255702).

Regarding claim 1, Akiyama discloses a flavor inhaler (column 1, lines 21-24, figure 1, reference numeral 1) having a holder in the form of a paper tube (column 3, lines 39-42, figure 1, reference numeral 3), a flavor source (column 3, lines 27-32, figure 1, reference numeral 2), and a carbon heat source that protrudes from the end of the holder (column 3, lines 48-51, figure 1, reference numeral 3). An ignition end with grooves is formed on the protruding end portion of the fuel source (column 4, lines 37-52, figure 2, reference numeral 12). Akiyama does not explicitly disclose (a) flavorant within the carbon heat source and (b) a flavorant gradient.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbon heat source of modified Akiyama with the activated carbon having an absorbed flavoring agent of Siegel. One would have been motivated to do so since Siegel teaches applying flavorant throughout a fuel element.
Regarding (b), Griffith Jr. teaches an article for oral delivery of inhalable materials [0009] in which the concentration of a vapor precursor and/or flavor decrease along the length of a substrate to provide different material amounts to a user in different puffs [0093]. It is evident that the gradient extends along the length of the substrate.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor of modified Akiyama with the gradient of Griffith Jr. One would have been motivated do so since Griffith Jr. teaches changing the amount of material delivered in different puffs by a flavorant gradient.

Regarding claims 3 and 4, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 5, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 6, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10). Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 7, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 8, Akiyama discloses that the carbon heat source has an ignition surface (column 3, lines 11-20, figure 1, reference numeral E), which is considered to meet the claim limitation of a distal end surface, adjacent to an outer peripheral surface and a cavity for having a coaxial circular column shape (column 3, lines 59-64, figure 3, reference numeral 11A) that communicates with a void in the ignition portion (column 4, lines 28-36). The airflow path goes through grooves (column 5, lines 36-38, figure 3, reference numeral 12A) that connect with the cavity (column 5, lines 26-29), indicating that the cavity is part of the airflow path. It is therefore evident that the flavors would be located on the 

Regarding claim 9, it is evident that the flavors would be located on the ignition surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 10, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 11, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 12, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 13, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10) Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and 

Regarding claim 14, it is evident that the flavorings would extend at all surfaces of the carbon fuel source including the cavity since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 15, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the flavorant and third flavorant being the same since only one flavorant is used throughout.


Regarding claim 16, Siegel teaches that 3 flavorings in a blend can be used to flavor the activated carbon (column 3, lines 7-16). Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is therefore evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are distributed throughout the activated carbon fuel (column 3, lines 17-47).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686) and Griffith Jr. (US 2013/0255702) as applied to claim 1 above, and further in view of Fujita (US 2014/0123991).

Regarding claim 17, modified Akiyama teaches all the claim limitations as set forth above. Modified Akiyama does not explicitly teach the activated carbon being highly activated carbon as that term is interpreted above.
Fujita teaches a flavorant carrying activated carbon particle carrying a relatively large amount of flavorant by a relatively short treatment [0007]. The activated carbon particle has a BET specific surface area of 700 m2/g [0010], such as 1700 m2/g in some embodiments [0055], which is considered to meet the limitation highly activated carbon as interpreted above.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the activated carbon of modified Akiyama with the activated carbon of Fujita. One would have been motivated to do so since Fujita teaches activated carbon that carries a relatively large amount of flavorant after a relatively short treatment.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since applicant’s arguments do not address the teachings of Griffith Jr. as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715                                                                                                                                                                                         1